PER CURIAM
Appellant seeks reversal of a judgment committing him as a mentally ill person for a period not to exceed 180 days. ORS 426.130. He asserts that the state failed to prove, by clear and convincing evidence, that, because of a mental disorder, he is unable to provide for his basic personal needs. ORS 426.005(l)(e)(B). The state concedes that the evidence is legally insufficient to support the involuntary commitment and that the judgment cannot stand. We agree, accept the state’s concession, and reverse on that basis. Accordingly, we do not address appellant’s other, unpreserved assignment of error, in which he contends that the trial court erred in failing to advise him of the possible results of the commitment proceeding as required by ORS 426.100(l)(c).
Reversed.